Order issued October    , 2012




                                         In The
                               Truth of Apptats
                       JiiftI1Distrirt of &rxas at Dallas
                                  No. 05-11-00731-CV


                   CONSTANCE GIBSON, INDIVIDUALLY AND
                  AS NEXT FRIEND OF M.G., A MINOR, Appellant
                                           V.
             GARLAND INDEPENDENT SCHOOL DISTRICT, Appellee



                                        ORDER



              The Motion for Rehearing filed by appellant is hereby DENIED.




                                                    AiViLae/41
                                                ABETH LANG-4
                                                ICE